Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The current application has the effective filing date of 04/24/2019 to PRO 62837812.
Status of Claims
As per preliminary amendment filed on 06/08/2022, claims 4-23 have been newly added and claims 1-3 have been cancelled.
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because drawing (submitted on 04/24/2020) Fig. 1 is blurry. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Note: the drawing amendment to Figs. 5-8B submitted on 06/08/2020 is accepted. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“sensor module”
“feature detection module”
“beat detection module” 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 12 is objected to because of the following informalities: Claim 12 is missing a period at the end of the claim.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 17 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “a more complete picture” in claim 12 is a relative term which renders the claim indefinite. The term “more complete” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
In claim 17, the limitation “wherein the signal is ergodic” is indefinite because the term “ergodic” is not defined within the context of the claim or in the Specification. Furthermore, it is unclear as to whether “the signal” in claim 17 refers to the received signal or the processed/filtered signal in independent claim 4. 
Regarding claim 21, the limitation “wherein the processing and analyzing of the ECG signal is performed by a computing resource external to the unitary housing” is indefinite because it is unclear to the Examiner exactly which steps or limitations in independent claim 18 qualifies as “processing and analyzing” claim 21 since all the apparent processing and analyzing steps are indented under the recited unitary housing. Thus, it is unclear as to what exact capabilities are required of the claimed “computing resource external to the unitary housing.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 4-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter of mental processes and/or mathematical concepts, without significantly more. 
The framework for establishing a prima facie case of lack of subject matter eligibility requires that the Examiner determine: (1) Does the claim fall within the four categories of patent eligible subject matter; (2a) prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon and (2a) prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application; and (2b) Does the claim recite additional elements that amount of significantly more than the judicial exception. 
Under Step (1): claim 4 is directed to aa detection and classification system, and claim 18 is directed to a wearable detection and classification system, thus, the claims all fall under one of the four patent eligible categories. 
To Step 2(a) prong 1: 
Claim 4 recites: 
A detection and classification system, the system comprising: 
a sensor module configured to receive a signal; 
a feature detection module configured to receive the signal and to analyze the signal for repeating segments; and 
a signal feature classifier configured to receive the signal and information regarding repeating segments therein from the feature detection module and to classify the signal, 
wherein the system is configured to automatically notify a predetermined third-party of the occurrence of a predetermined classification. 

With regard to claim 4, the italicized portions refer to mental processes performed by the recited structures-bolded limitations. Regarding the recited “feature detection module’ and “feature detection module”, there is no clear recitation as to what exact devices/structures are involved. Under the broadest reasonable interpretation, a person, can mentally observe to acquire signals from a generic sensor module, then manually make judgement to analyze the acquired signals so as to determine features and to make a classification; and finally, mentally and/or manually output classification result to a predetermined third party.

Claim 18 recites: 
A wearable detection and classification system, the system comprising: 
a unitary housing configured to be worn by a patient, the unitary housing comprising: 
an ECG sensor module configured to receive an ECG signal; 
an ECG signal filter configured to process the received ECG signal; 
a beat detection module configured to receive the processed ECG signal and to analyze the ECG signal for repeating segments; 
a plurality of biometric sensors configured to acquire biometric data; and 
a beat classifier configured to receive the processed ECG signal and information regarding repeating segments therein from the beat detection module, biometric data from at least one of the plurality of biometric sensors, and to classify the ECG signal as normal or abnormal based on this information, 
wherein the system is configured to create an individualized model of the patient's ECG signal that establishes a baseline for the patient and to use this individualized model to classify an ECG signal as normal or abnormal, 
wherein the repeating segments are QRS complexes, 
wherein the system is configured to assign a score to a classification based on how closely it matches a particular model, and 
wherein the system is configured to automatically notify a predetermined third-party of the occurrence of an abnormal classification and its associated score.


Claim 18, similar to claim 4, discloses a plurality of steps that involve mental processes of judging analyzed signals as normal or abnormal. The plurality of ‘wherein’ steps pertain to the specific analyzed data. Although ‘wherein’ steps also call for using a particular ‘model’, but no specific models are recited. As such, under the broadest reasonable interpretation, a person is capable of mentally and manually operating a generic computer to write a computer algorithm/model to facilitate the classification using a model limitation.
In the pending claims, though the measuring as recited is done by a “(ECG) sensor module” and/or “unitary housing” and the analyzing as recited is done by a “feature detection module” and a “signal feature classifier”, the measuring and calculating steps can still be done via mental processes, because the claim has not disclose specific measuring or calculating steps which would require anything more than a generic sensor and generic computer (or computer components) running generic processing instructions.  Accordingly, claims 1 and 2 are directed to mental processes, which are abstract ideas. 
Under Step 2(a) prong 2: The Court defines the phrase “integration into a practical application” to require an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. 
This judicial exception is not integrated into a practical application because claims 4 or 18, do not disclose using the result of the classification, for an evaluation of particular treatment for a disease or medical condition under MPEP 2106.05(e). The independent claims include a step of determining whether the analyzed ECG signals are normal or abnormal, and notifying a third party; but it is unclear as to whether the determination of an abnormal ECG is a diagnosis of a ECG condition. Determination of abnormality is generic and broad, and does not fall under a an evaluation of particular treatment for a disease or medical condition under MPEP 2106.05(e). 
This judicial exception is not integrated into a practical application because claims 14 and 18, do not provide improvements to the functioning of a computer or to any the technical field under MPEP 2106.05(a). The claims recite the following additional elements: sensor module, feature detection module, signal feature classifier, unitary housing, ECG sensor module, ECG signal filter, and biometric sensors; but these limitations are generic sensors, generic computer interfaces and generic computers (or computer components); because the claims do not describe these structures as having distinguishing element(s) over their generic counterparts.  
Dependent claims 5-7 and 19-23 include additional processing steps with regard to how to process and/or analyze signals. But these steps further fall under abstract ideas of mental processes that can be performed mentally or manually by a person. 
Under Step 2b: The claims also do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not include any additional elements aside from said judicial exception of mental processes. 
Under the Berkheimer guidance, the following reference sets the standard for well-understood, routine and conventional activities
Kapoor US 2015/0057512 A1 discloses a detection and classification system comprising a plurality of wearable biometric and ECG detection module, and a computing system that utilizes learning network for processing the acquired data for health diagnostic; see Figs. 10-11, 13 and 15.
Braojos Lopez et al. US 9468386 B2 or US 2015/0257668 A1 discloses a computerized method for classifying ECG beats into different categories of abnormal beats.
Rapin US 10758139 B2 discloses a computerized method for analyzing and classifying ECG signals using neural network; see Figs. 5 and 7.
Accordingly, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 4-23 are thus rejected under 35 USC 101 for disclosing patent-ineligible subject matter as they also fail to provide additional elements that meet the significantly more prong.
	  

	Claim Interpretation
To claim 23, these claims recites “if” statements, which are contingent limitations according to the MPEP 2111.04 II:

II. CONTINGENT LIMITATIONS
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.
See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) for an analysis of contingent claim limitations in the context of both method claims and system claims. In Schulhauser, both method claims and system claims recited the same contingent step. When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Schulhauser at 10. When analyzing the claimed system as a whole, the PTAB determined that "[t]he broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, still requires structure for performing the function should the condition occur." Schulhauser at 14. Therefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);" however to render the claimed system obvious, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations. Schulhauser at 9, 14.

To claim 21, the following is the interpretation of the “if” statement:
Condition A: if an abnormal classification is satisfied; then Step A: cause data to be transmitted to the third party- as recited;
Condition B: if an abnormal classification is not satisfied; then Step B: do not cause data to be transmitted to the third party- not recited; 
The contingent limitation interpretation can be overcome by replacing “if” with “when.” 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4-14, 16-19, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kapoor US 2015/0057512 A1.
Regarding claim 4, Kapoor discloses a detection and classification system (Fig.12), the system comprising: 
a sensor module (ECG recorder) configured to receive a signal (exemplary as shown in Fig. 10: ECG patch 102 and [0101-0102])); 
a feature detection module ([0092] QRS beat-to-beat detection) configured to receive the signal and to analyze the signal for repeating segments ([0135-0136]); and 
a signal feature classifier ([0136-0140] classification process) configured to receive the signal and information regarding repeating segments therein from the feature detection module and to classify the signal ([0139-0142] training classifiers for detecting normal or abnormal conditions, i.e. arrythmia), 
wherein the system is configured to automatically notify a predetermined third-party of the occurrence of a predetermined classification (see Fig. 16 and [0145]: output of the analyzed and scored data to a remote server 162).
Regarding claim 5, Kapoor discloses the system of claim 4, wherein the signal is an ECG signal, the feature detection module comprises a beat detection module, and the signal feature classifier comprises a beat classifier. ([0092] QRS beat-to-beat detection, [0135-0136])
Regarding claim 6, Kapoor discloses the system of claim 5, wherein the beat detection module is configured to detect a QRS complex. ([0092] QRS beat-to-beat detection)
Regarding claim 7, Kapoor discloses the system of claim 4, wherein the signal is a biometric signal. ([0056] ECG signal, also see [0111, 0145] oxygenation, skin temperature etc.; which are all biometric signals)
Regarding claim 8, Kapoor discloses the system of claim 4, wherein the feature detection module and the signal feature classifier are configured to receive the signal simultaneously. ([0136-0141] the remote server which comprises the feature detection module and the signal feature classifier, receives the data; see Fig. 16)
Regarding claim 9, Kapoor discloses the system of claim 4, wherein the signal classification is selected from the group consisting of normal, abnormal, and critical. ([0136] abnormalities detection; [0137, 0139] classes include normal, and abnormal cardio conditions) 
Regarding claim 10, Kapoor discloses the system of claim 4, further comprising a derived feature detection module configured to further analyze the information generated by the feature detection module. ([0140-0141] trained classifiers for analyzing features) 
Regarding claim 11, Kapoor discloses the system of claim 4, further comprising filters disposed between the sensor module and elements configured to receive the signal therefrom, wherein said features are configured to strip irrelevant information from the signal. ([0063: 2nd to last sentence] digital filtering of ECG)  
Regarding claim 12, Kapoor discloses the system of claim 4, further comprising biometric sensors (Fig.11: 118A, biometric sensors), wherein information therefrom is analyzed in parallel with information provided by the signal feature classifier to provide a more complete picture of a patient's overall well-being. (see Figs. 11 and 16, ECG and other biometric sensors are all considered to get a comprehensive evaluation of health; see [0099, 0115-0116])  
Regarding claim 13, Kapoor discloses the system of claim 12, wherein the information obtained from the biometric sensors is also taken into account by the feature classifier during signal classification. (see [0136-0142], at least [0142] sleep apnea requires ECG, nasal and oximeter data)
Regarding claim 14, Kapoor discloses the system of claim 4, wherein said system is further configured to transmit data upon which the classification was based with said notification. (see [0106] and Fig.11: the analyzed data by the server 115 is forwarded to a third party 116A, 116B and 116C by network 117)  
Regarding claim 16, Kapoor discloses the system of claim 4 wherein the signal feature classifier is further configured to establish a baseline characterization of patient response. ([0116] classification with regard to baseline)
Regarding claim 17, Kapoor discloses the system of claim 4 wherein the signal is ergodic. (Regarding “ergodic” limitation, the Specification notes that biological processes show “ergodicity.” Since Kapoor discloses that the biological signals is ECG, which is a biological process; then it is sufficient to encompass the claim limitation “signal is ergodic”, see Kapoor [0056-0057])  
Regarding claim 18, Kapoor discloses a wearable detection and classification system (Fig.12), the system comprising: 
a unitary housing (mobile device 53 is an ECG recorder, exemplary as shown in Figs.3-5 and 12) configured to be worn by a patient (as shown in Fig.5, or wearable ECG patch as shown in Fig. 5), the unitary housing comprising: 
an ECG sensor module (ECG patch 102 or earbud electrode, exemplary as shown in Figs. 7 and 19, also see [0101-0102]) configured to receive an ECG signal; 
an ECG signal filter ([0063: 2nd to last sentence] digital filtering of ECG) configured to process the received ECG signal; 
a beat detection module ([0092] QRS beat-to-beat detection) configured to receive the processed ECG signal and to analyze the ECG signal for repeating segments ([0135-0136]); 
a plurality of biometric sensors (Fig.11: 118A, biometric sensors include SPO2, heart rate, breathing rate, nasal airflow) configured to acquire biometric data ([0103: 2nd-3rd sentences, 0111, 0115]); and 
a beat classifier ([0136-0140] classification process) configured to receive the processed ECG signal and information regarding repeating segments therein from the beat detection module, biometric data from at least one of the plurality of biometric sensors, and to classify the ECG signal as normal or abnormal based on this information ([0109, 0115] also see Fig. 15), 
wherein the system is configured to create an individualized model of the patient's ECG signal that establishes a baseline for the patient and to use this individualized model to classify an ECG signal as normal or abnormal ([0139-0142] training classifiers for detecting normal or abnormal conditions, i.e. arrythmia), 
wherein the repeating segments are QRS complexes ([0092]), wherein the system is configured to assign a score to a classification based on how closely it matches a particular model (Fig.16 and [0116, 0145] score data with respect to arrhythmia, heart failure, sleep disordered breathing, etc.), and 
wherein the system is configured to automatically notify a predetermined third-party of the occurrence of an abnormal classification and its associated score (see Fig.11: the analyzed data by the server 115 is forwarded to a third party 116A, 116B and 116C).  

Regarding claim 19, Kapoor discloses the system of claim 18 wherein the individualized model is automatically created by the system using machine learning techniques, including a supervised learning phase requiring human assistance and an unsupervised learning phase ([0136] SVM/support vector machine approach with supervised learning framework) wherein at least one machine learning algorithm and/or technique is used to draw inferences from datasets comprising individual sensor data, including raw ECG signal and derived feature information, without labeled responses, and wherein the individualized model comprises personalized alterations to the behavior of the beat detector and beat classifier. ([0136, 0139, 0141]) 
Regarding claim 21, Kapoor discloses the system of claim 18 wherein processing and analyzing of the ECG signal is performed by a computing resource external to the unitary housing. (see Fig. 16: remote server 162 receives data from the sensor device and perform data analysis; also see [0060, 0107])
Regarding claim 22, Kapoor discloses the system of claim 18 wherein at least two of the unitary housings (Figs. 5 and 7, each electrode is interpreted as one “unitary housing” in the claim) configured to be worn by a patient are worn by a single patient (as shown in Figs. 5 and 7), wherein said at least two unitary housings are used and configured to gather overlapping information, and wherein the system is further configured to compared data generated by each unitary housing and identify and omit or average erroneous data. ([0064] data used to eliminate common mode noise)  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kapoor US 2015/0057512 A1 as applied to claim 4 above, and further in view of Oza US 7697983B2.
Regarding claim 15, Kapoor discloses the system of claim 4, but does not disclose wherein the signal is down- sampled before being provided to the feature detection module and the signal feature classifier. However Oza, another prior art reference in the field of analogous art discloses a method and device for collecting ECG data for detecting of heart conditions such as arrhythmia. Kapoor discloses that the acquired data is compressed, and down-sampled such that non-critical data is sacrificed for the advantage of memory space, processing time and battery consumption (see Abstract and col.11, ll.11-23). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify Kapoor in view of Oza to down-sample the non-critical data, the motivation for doing so is for battery and processing power consumption management (Oza col.11, ll.11-23).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kapoor US 2015/0057512 A1 as applied to claim 18 above, and further in view of Keller et al. US 2013/0157883 A1 (hereinafter “Keller”).
Regarding claim 20, Kapoor discloses the system of claim 18, but does not explicitly disclose wherein machine learning comprises the application of non-parametric Bayesian methods that make use of infinite-dimensional mathematical structures. However Keller, another prior art reference in analogous art discloses a method for developing SVM algorithm and learning methods for prognosing cardiac syndrome, including classification and regression techniques having high or infinite dimensional space (Keller: [0293]). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify Kapoor to use infinite dimensional in view of Keller; the motivation for doing so is because it is known in the field for using training algorithms for diagnosing cardiac conditions.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kapoor US 2015/0057512 A1 as applied to claim 18 above, and further in view of Jiang et al. US 2016/0199659 A1 (hereinafter "Jiang").
Regarding claim 23, Kapoor discloses the system of claim 18 further comprising a function button, see [0108: last sentence] control button or other user-controllable mechanism. Kapoor does not disclose that the function button is disposed on an exterior portion of the unitary housing and configured to cause data to be transmitted to the predetermined third-party upon activation, as if an abnormal classification had been encountered. However Jiang, another prior art reference in the analogous field of wearable health monitoring device having a control button/switch that when depressed controls transmission circuity of the patient sensing patch to relay a signal to a remote processing device, see [0088]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify Kapoor’s electrode patch to include a button for controlling wireless transmission in view of Jiang, the motivation for doing so as to control wireless transmission based on need or schedule; this has the advantage of decreasing power consumption necessary to keep wireless transmission open at all times.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIRLEY X JIAN/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
November 17, 2022